Motion granted and remittitur amended by inserting therein the following words: "This judgment is rendered solely upon the ground that the discharge in bankruptcy granted by the United States District Court for the Northern District of New York, on the 12th day of December, 1899, pursuant to an Act of Congress, entitled `An act to establish a uniform system of bankruptcy throughout the United States, approved July 1, 1898,' is a bar to the prosecution of an action to recover upon any of the causes of action alleged in the complaint, the decision of the trial court having been examined and having been found to be correct in all other respects." *Page 565